ON PETITION FOR REHEARING.
On petition for rehearing appellee argues that what appellee did was of no force and effect. What she did was to make an agreement to execute her last will in and by which she 12-14.  would devise and bequeath all of her property, with some minor exceptions, to appellant if he should survive her and to his children if he should predecease her. Pursuant to this agreement, and as a part of it, appellee did execute her will. That such an agreement is enforceable is sustained by numerous authorities. In Roehl, Admr., v.Haumesser (1887), 114 Ind. 311, 15 N.E. 345, the court says: "Since the chief incentive to the acquisition of property is the right that every man has to dispose of that which he accumulates in the manner he may judge best, it has been well said that: `It is not only in harmony with sound principle that a person may make a valid agreement binding himself to dispose of his property, in a particular way, by last will and testament, but it is supported by an almost unbroken current of authorities, both English and American.' Johnson v. Hubbell, 66 Am. Dec. 784, note." And where the promisor repudiates her contract to make a will, an action will lie for a specific performance of the contract to dispose of the property in a specific way during the life time of promisor, and it follows that if a will has been made and the promisor seeks to revoke the same, an action to enjoin such revocation in violation of the contract of which the will is made a part may be maintained in the life time of the promisor. Tesk v. Dittberner (1903), *Page 53 70 Neb. 544, 98 N.W. 57; Chantland v. Sherman (1910),148 Iowa 352, 125 N.W. 871; Duvale v. Duvale (1896), 54 N.J. Eq. 581, 35 A. 750.
Petition for rehearing denied.